MEMORANDUM *
Appellant Gleb Collymore challenged the constitutionality of his provisional sentence pursuant to 18 U.S.C. § 4244. While this matter has been under submission, Collymore’s provisional sentence was revoked and a final sentence of time served was imposed. This moots the appeal currently pending before this court. United States v. Mann, 138 F.3d 758, 758 (9th Cir.1998). We do not find an exception to the mootness doctrine to apply in these circumstances. Because there ceases to be a case or controversy before this court, we DISMISS the appeal.
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.